       Case 2:19-cr-00414-SPL Document 22 Filed 03/12/20 Page 1 of 2



 1   John W. Rood, III
     State Bar No. 003458
 2   817 North Second Street
     Phoenix, AZ 85004
 3   (602) 258-1778
     jroodiii@qwestoffice.net
 4   Attorney for Alonso Padilla, Jr.

 5

 6                   IN THE UNITED STATES DISTRICT COURT

 7                        FOR THE DISTRICT OF ARIZONA

 8   United States of America,               No. CR2019-00414-SPL
 9                    Plaintiff,             MOTION TO CONTINUE
                                             TRIAL AND CONTINUE THE TIME
10   v.                                      FOR FILING MOTIONS
                                                (Third Request)
11   Alfonso Padilla Jr.,
12                    Defendant.
13

14             COMES NOW the Defendant, Alfonso Padilla Jr., by and
15   through undersigned counsel and respectfully moves this Court to
16   enter an Order continuing the presently scheduled trial date of
17   April 4, 2020 at 9:00 a.m. for a minimum 60 days.          Defendant also
18   requests the Court enter an order extending the time to file
19   pretrial motions for 60 days.
20             This motion is made for the reason that a forensic
21   examination has not yet been done but the defendant has been in
22   touch with an individual who is willing and able to conduct the
23   examination but needs additional time to do so.
24             While this is the third continuance, the Court is aware
25   in these types of cases it may take additional time to find and
26
       Case 2:19-cr-00414-SPL Document 22 Filed 03/12/20 Page 2 of 2



 1   engage an examiner. Assistant United States Attorney, Gayle

 2   Helart, has no objection to this motion.

 3             It is expected that excludable delay under Title 18,

 4   U.S.C. § 3161(h)(7)(B)(iv) may as a result of this motion or upon

 5   an order based thereon.

 6             RESPECTFULLY SUBMITTED this 12th day of March, 2020.

 7                                s/John W. Rood, III
                                  John W. Rood, III
 8                                Attorney for Defendant

 9
     I electronically transmitted
10   the foregoing document to the Clerk’s Office
     using the ECF System for filing and
11   transmittal to the ECF registrants this
     12th day of March, 2019:
12
     Courtesy copy with proposed order provided
13   via email to, as well as a hard copy
     mailed to: Honorable Steven P. Logan
14
     COPY of the foregoing document
15   mailed this 12th day of March, 2020, to:

16   Alonso Padilla Jr.

17
     s/John W. Rood, III
18

19

20

21

22

23

24

25

26

                                         2
